EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Nichols on 11/3/2021.

The application has been amended as follows: 
Amend claims 8, 9, and 19. (See below).
Cancel claim 14, 15, and 20.

Claim Amendments
Claim 8:
A printing device comprising:
a printing device chassis comprising a gear cover;
a hook extending out of and integrated into a first side of a substrate of the gear cover; [[and]]
a fastener hole defined through the substrate; 
a countersink formed radially around the fastener hole, the countersink to cooperate with the hook to retain a fastener that is being secured in, or removed from, the fastener hole by limiting lateral movement of the fastener.

Claim 9:
The printing device of claim 8, 

Claim 19:
The printing device of claim 8, wherein the countersink is formed at least equal to a height of the hook on the first side of the substrate.

Cancel claims 14, 15, and 20.

Allowable Subject Matter
Claims 1-13 and 16-19 are allowed.
Claim 14, 15, and 20 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd